Citation Nr: 0928242	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-20 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to recognition as the surviving spouse 
of the Veteran for dependency and indemnity compensation 
purposes.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from May 1943 to 
October 1944.  He died in November 1976.  The appellant is 
seeking recognition as the surviving spouse of the Veteran 
for dependency and indemnity compensation (DIC) purposes.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Providence, Rhode Island.                

The appellant testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2009.  A copy of the 
transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  By an October 1978 decision, the Board denied the 
appellant's claim for entitlement to recognition as the 
surviving spouse of the Veteran for DIC purposes.    

2.  In November 2006, the appellant filed an application to 
reopen her claim for entitlement to recognition as the 
surviving spouse of the Veteran for DIC purposes.  

3.  The evidence received since the October 1978 Board 
decision, when considered by itself or in the context of the 
entire record, does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 1978 decision, in which the Board denied the 
appellant's claim of entitlement to recognition as the 
surviving spouse of the Veteran for DIC purposes, is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.1103 (2008).

2.  Evidence received since the October 1978 Board decision 
is not new and material, the criteria for reopening the claim 
for entitlement to recognition as the surviving spouse of the 
Veteran for DIC purposes, have not been met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the appellant under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
and June 2008, and February 2009 letters sent to the 
appellant by the RO adequately apprised her of the 
information and evidence needed to substantiate the claim.  
The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

During the pendency of the appellant's appeal, the Court also 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 9-10.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in April and June 2008 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the appellant received notice of the 
evidence needed to substantiate her claim, the avenues by 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the February 2009 letter also informed 
her about how VA determines effective dates and disability 
ratings, as required by Dingess.     

To any extent that the April and June 2008 notification 
letters did not satisfy the notice requirements set out in 
Kent, however, the Board finds that any notice deficiency is 
harmless.  The appellant was aware that in a previous Board 
decision, dated in October 1978, the Board had recognized the 
Veteran's first wife as the surviving spouse for VA purposes, 
and, as such, denied the appellant's claim for entitlement to 
recognition as the surviving spouse of the Veteran for DIC 
purposes.   In the June 2008 notification letter, she was 
told that in order to be recognized as the surviving spouse 
of the Veteran for DIC purposes, she needed to provide 
information showing termination of the Veteran's previous 
marriage.  In addition, the appellant and her 
representative's statements during the Travel Board hearing 
indicated knowledge that the evidence must show termination 
of the Veteran's previous marriage in order for the appellant 
to be recognized as the surviving spouse for DIC purposes.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007).  Thus, 
despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
In this case, written notice was provided in April and June 
2008, and February 2009, subsequent to the January 2007 
decision letter that is the subject of this appeal.  As to 
the timing deficiency with respect to this notice, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard, 4 Vet. App. at 
384, 394.  In that regard, as the Board concludes below that 
new and material evidence has not been submitted to reopen 
the claim for entitlement to recognition as the surviving 
spouse of the Veteran for DIC purposes, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.       

The appellant has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, she has been provided a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the appellant of its duty to assist in obtaining 
records and supportive evidence, but it did not obtain any 
medial opinion.  No such opinion was required, as the issue 
in the instant case is basic eligibility for death benefits 
as a "surviving spouse" of the veteran, rather than 
adjudication of any medical issue.  The Board finds that the 
evidence of record is sufficient to resolve this appeal, and 
the VA had no duty to provide any examination or opinion 
absent the receipt of new and material evidence and given the 
legal issues involved in this case.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4)(C)iii.

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant, and 
thus, no additional assistance or notification was required.  
The appellant has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).   


II.  Law and Regulations

VA death pension benefits may be paid to a surviving spouse 
who was married to the veteran: (1) one year or more prior to 
the veteran's death; or (2) for any period of time if a child 
was born of the marriage, or was born to them before the 
marriage; or (3) in the case of World War II veterans, prior 
to January 1, 1957 (or May 8, 1985, in the case of Vietnam 
era veterans).  38 U.S.C.A. § 1541(West 2002); 38 C.F.R. § 
3.54(a).

In addition, VA DIC benefits may be paid to a surviving 
spouse who was married to the veteran: (1) within 15 years of 
the end of the period of service in which the injury or 
disease causing the veteran's death was incurred or 
aggravated; or (2) one year or more; or (3) for any period of 
time if a child was born of the marriage, or was born to them 
before the marriage.  38 U.S.C.A. § 1304; 38 C.F.R. § 
3.54(c).

A "spouse" is a person of the opposite sex whose marriage 
to the veteran is valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 C.F.R. §§ 3.1(j), 3.50(a).

A "surviving spouse" is a person of the opposite sex who 
meets the definition of a "spouse" and who was the 
veteran's spouse at the time of the veteran's death, and who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death (except where there was a 
separation which was due to the `misconduct of, or procured 
by, the veteran without the fault of the spouse in the case 
of temporary separations), and who has not remarried or (in 
cases not involving remarriage) has not since the death of 
the veteran lived with another person and held himself or 
herself out openly to the public to be the spouse of that 
other person.  38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.1(j), 
3.50(b).

The regulations also define certain circumstances where the 
requirement of continuous cohabitation from the date of 
marriage to the date of death of the veteran is met when 
there has been a separation.  Under 38 C.F.R. § 3.53(a), the 
requirement that there must be continuous cohabitation from 
the date of marriage to the date of death of the veteran will 
be considered as having been met when the evidence shows that 
any separation was due to the misconduct of, or procured by, 
the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  Id.  

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  38 C.F.R. § 3.53(b).  If the 
evidence establishes that the separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show intent on the part of the surviving spouse to desert 
the veteran, the continuity of the cohabitation will not be 
considered as having been broken.  Id.  

The validity of a divorce decree regular on its face will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in a claim for VA 
benefits would be affected thereby.  In cases where 
recognition of the decree is thus brought into question, 
where the issue is the validity of marriage to a veteran 
following a divorce, the matter of recognition of the divorce 
by VA (including any question of bona fide domicile) will be 
determined according to the laws of the jurisdictions 
specified in § 3.1(j).  38 C.F.R. § 3.206(b).


III.  New and Material Claim

Factual Background

The appellant's original claim for entitlement to recognition 
as the surviving spouse of the Veteran for DIC purposes was 
denied by an October 1978 Board decision.  In that decision, 
the Board concluded that E.S. was the wife of the Veteran at 
the time of his death; that E.S. was without fault in her 
separation from the Veteran; and that the appellant was not 
the wife of the Veteran at the time of his death.  That 
decision is final.  38 U.S.C.A. § 7104.  Once a decision 
becomes final, new and material evidence is required to 
reopen the claim which was denied.  38 U.S.C.A. § 5108.  
Because the October 1978 Board decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
appellant's claim for recognition as the surviving spouse of 
the Veteran for DIC purposes should be reopened and re-
adjudicated on a de novo basis.  38 U.S.C.A. § 5108; Evans v. 
Brown, 9 Vet. App. 273 (1996).  

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
finally disallowed, these matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim   
38 C.F.R. § 3.156(a).     

In the October 1978 Board decision, the Board noted that the 
evidence of record included a certified copy of a marriage 
record which showed that the Veteran and E.S. were married in 
October 1945.  In a statement from E.S., dated in June 1966, 
she reported that she and the Veteran had been separated 
since May 1966 as a result of marital difficulties in 
connection with his activities.  She requested an 
apportionment of the Veteran's benefits.  In a statement from 
the Veteran, dated in August 1966, he stated that E.S. had a 
mental condition and that he could not obtain a divorce from 
her in Massachusetts because of that condition.  He indicated 
that because of his hopes for the future, he did not intend 
to take action that would legally have an effect upon their 
marriage.  In a statement from E.S., dated in September 1966, 
she related that she had "put the Veteran out" because of 
his activities with other women.  In another statement in the 
same month, E.S. indicated that she was in a State hospital 
in October 1965 for 10 days because of the Veteran's actions.           

The evidence of record at the time of the October 1978 Board 
decision also included a copy of a document from the 
Commonwealth of Massachusetts Probate Court, dated in January 
1967, in which a legal separation was granted to E.S.  The 
evidence further included records from a court in the State 
of Chihuahua, Mexico, which revealed that the Veteran was 
granted a divorce from E.S. in September 1969.  In the 
divorce decree, it was noted that the Veteran appeared 
personally and that E.S. was duly served but did not answer 
the complaint.  On a declaration of marital status, dated in 
February 1970, the Veteran indicated that he had divorced 
E.S. in September 1969, and married the appellant in December 
1969.  He submitted a copy of a marriage certificate showing 
that he and the appellant were married in Rhode Island in 
December 1969.        

In a statement, dated in March 1970, the Veteran reported 
that he personally went to Mexico for one week to obtain his 
divorce and that he appeared in court personally.  He 
indicated that he stayed in Mexico two to three days after 
the divorce and then went to California.  The Veteran noted 
that E.S. did not come to Mexico and that he did not plan to 
say in Mexico but intended only to dissolve his marriage and 
return to Massachusetts.  In April 1970, the Veteran was 
informed by the VA that his Mexican divorce from E.S. could 
not be recognized as dissolving their marriage for VA 
purposes.  

A Certificate of Death showed that the Veteran died in 
November 1976.  Following the Veteran's death, both the 
appellant and E.S. filed claims as the surviving spouse of 
the Veteran for DIC purposes.  In a rating action, dated in 
January 1977, service connection for the cause of the 
Veteran's death was granted.  
In a statement, dated in June 1977, E.S. reported that she 
had filed for a legal separation from the Veteran because a 
young girl broke up her marriage to the Veteran.  She stated 
that the Veteran subsequently wanted a divorce but that he 
had no grounds and she would not sign any document, which 
ultimately prevented him from obtaining a divorce.  According 
to E.S., she was hoping that he would think it over and come 
back.  

In a Report of Field Examination, dated in October 1977, a VA 
field representative searched court records in the 
appropriate jurisdiction and reported that the Veteran and 
E.S. were granted a separation in January 1967 and that no 
further legal action was taken subsequent to the separation 
order.  He interviewed the Veteran's son with E.S., who 
stated that the Veteran did not leave home as a result of 
E.S.'s mental condition but that the mental condition was 
brought on by the Veteran's activities with other women and 
his failure to fulfill his legal and moral obligations as a 
husband and father. 

By an administrative decision, dated in December 1977, the RO 
held that E.S. was entitled to VA benefits as the widow of 
the Veteran since their marriage had not been terminated and 
since she was without fault in the separation.  According to 
the RO, there had been no intention on the part of E.S. not 
to continue her marriage to the Veteran, and it was the 
Veteran who initiated the Mexican divorce proceedings.  Thus, 
the RO concluded that E.S. should be recognized as the widow 
of the Veteran.     

In the October 1978 decision, the Board noted that the 
appellant had submitted a copy of a letter from the VA, dated 
in April 1974, in which it was indicated that she had been 
recognized as the wife of the Veteran for the purpose of 
obtaining commissary store and exchange privileges from the 
Armed Forces.  She also submitted a copy of a letter from the 
Social Security Administration showing that she had been 
awarded benefits as the mother of the Veteran's children.  In 
May 1978, the appellant testified at hearing at the RO.  At 
that time, she maintained that she should be recognized by 
the VA as the wife of the Veteran during his lifetime.  
According to the appellant, the separation between E.S. and 
the Veteran was caused by E.S. rather than by the Veteran and 
that E.S. was served with divorce papers at the time the 
Veteran obtained a Mexican divorce from her and that she did 
not contest that divorcer.  The appellant stated that the 
Veteran did not contest the original action of the RO which 
refused to recognize the Veteran's divorce from E.S. as valid 
because he was afraid of losing his VA checks.  

Upon a review of the evidence of record at the time of the 
October 1978 decision, the Board stated that in regard to the 
divorce decree that the Veteran obtained from E.S. in the 
State of Chihuahua, Mexico, the general rule was that one 
party must be domiciled in the jurisdiction in which a 
divorce is granted in order to give the granting court 
jurisdiction to grant a divorce.  In support of this rule, 
the Board cited local court cases that were from the 
jurisdiction where the Veteran lived.  See Livaitis v. 
Livaitis, 162 Conn. 540, 295 Atl. 2d 519; Bergeron v. 
Bergeron, 287 Mass. 524, 192 N.E. 86.  To establish domicile, 
it was required that there be actual residence and an intent 
to remain permanently.  According to the Board, it was clear 
that the Veteran did not intend to make Mexico his permanent 
home.  He went there solely for the purpose of obtaining a 
divorce and stayed for only a few days after the divorce.  
The Board indicated that since there was no domicile, the 
Mexican court did not have jurisdiction to grant a divorce 
and the divorce decree was, therefore, not valid.  
Accordingly, the Board concluded that the Veteran's attempted 
marriage to the appellant was void and that E.S. was his 
legal widow at the time of his death for VA purposes.  

In the October 1978 decision, the Board continued and stated 
that the weight of the evidence indicated that it was the 
Veteran rather than E.S. who was at fault in the initiation 
and continuation of their separation.  E.S. and her son had 
reported that it was the Veteran's activities with another 
woman which caused the marital breakup.  It was the Veteran 
who later sought a divorce and, thinking that he had obtained 
a valid divorce, remarried.  E.S. obtained a court order for 
separation maintenance but never followed through by seeking 
a divorce and the evidence failed to establish that she took 
any other actions indicating an intent to abandon her 
marriage relationship with the Veteran.  Thus, it was the 
Board's determination that E.S. was entitled to benefits as 
the Veteran's surviving spouse.     

In light of the Board's decision finding that E.S. was the 
surviving spouse of the Veteran for DIC purposes, E.S. was 
subsequently granted VA DIC benefits.  

In a letter to the RO, dated in July 2003, N.R. informed the 
RO that she was the daughter of E.S.  According to N.R., her 
mother had died in February 2002.  She attached a copy of the 
death certificate.  

In November 2006, the appellant filed an application to 
reopen her claim for entitlement to recognition as the 
surviving spouse of the Veteran for DIC purposes.  In support 
of her claim, she submitted a copy of her marriage 
certificate which showed that she and the Veteran were 
married in Rhode Island in December 1969.    

In June 2007, a decision review officer (DRO) held a 
conference with the appellant.  In the DRO conference report, 
the DRO stated that according to the appellant, the Veteran 
was "petrified" of his first wife because she would drive 
by their house and threaten him.  Due to her threats, the 
Veteran went to Mexico for the divorce.  The appellant 
indicated that she had been told that the Veteran's Mexican 
divorce was legal.  According to the appellant, after she and 
the Veteran were married, they had two children and lived 
together until his death.      

In a private medical statement, dated in April 2008, J.H.F., 
M.D. stated that he was treating the appellant for 
Parkinson's disease.  

In April 2008, the appellant submitted a copy of the 
Veteran's death certificate.  She also submitted copies of 
private medical records, dated in November 1976.  The records 
show that the Veteran was hospitalized prior to his death.  

In June 2008, the appellant submitted a copy of the divorce 
decree from the State of Chihuahua, Mexico, which revealed 
that the Veteran was granted a divorce from E.S. in September 
1969.  

In August 2008, the appellant submitted a copy of a computer 
printout of legal information obtained from the Internet.  In 
the printout, it was noted that ex parte foreign nation 
divorces obtained by a plaintiff domiciled in Massachusetts 
presented a different problem.  Massachusetts was not 
compelled to recognize such a foreign nation's ex parte 
divorce judgment under principles of full faith and credit, 
comity or res judicata.  Arguably, the foreign nation ex 
parte divorce should not be recognized, at least as to the 
rights and interests of the spouse who did not participate in 
the foreign divorce proceeding.  It was also reported that 
Massachusetts generally would recognize and enforce valid 
judgments rendered by a foreign court.  

In May 2009, the appellant testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  At that 
time, the appellant stated that because the Veteran feared 
his first wife, he went to Mexico to obtain a divorce.  
According to the appellant, after the Veteran obtained his 
divorce, she married him in December 1969.  She indicated 
that they had two children and that she lived with him until 
his death in November 1976.  The appellant maintained that 
she was the widow of the Veteran and should be recognized as 
his surviving spouse for DIC purposes.      
Discussion

In this case, the appellant contends that the Mexican divorce 
that the Veteran obtained in order to divorce his first wife 
was valid.  Thus, she maintains that the Veteran was legally 
divorced when he married her in December 1969, and, as such, 
she was his wife at the time of his death in November 1976.  
Accordingly, it is the appellant's contention that she should 
be recognized as the eligible surviving spouse of the Veteran 
for the DIC purposes.  In regard to the appellant's 
contentions, they are cumulative of her previous contentions 
at the time of her prior claim, and therefore, are not new 
and material.

With respect to the evidence submitted subsequent to the 
October 1978 Board decision, the copies of the appellant's 
marriage certificate to the Veteran, dated in December 1969, 
the divorce decree from the State of Chihuahua, Mexico, dated 
in September 1969, the Veteran's death certificate, dated in 
November 1976, and some of the private medical records, dated 
in November 1976, are not "new" in that they were of record 
at the time of the Board's denial in October 1978.

Upon a review of the remaining evidence that was submitted 
subsequent to the October 1978 Board decision, the Board 
finds that it is "new" in that it was not of record at the 
time of the Board's denial in October 1978.  However, the 
additional evidence is not so significant that it must be 
considered.  It does not address the pertinent matter in this 
case, which is whether the Veteran had obtained a valid 
divorce from his first wife, E.S.  Specifically, the April 
2008 private medical statement from Dr. J.H.F., and the 
copies of the private medical records that were not of record 
at the time of the October 1978 Board decision, do not 
address the specific matter under consideration; they address 
unrelated matters.  In addition, the computer printout 
generally discusses how the state of Massachusetts is not 
compelled to recognize a foreign nation's ex parte divorce 
judgment, which would actually oppose rather than support the 
appellant's claim.    

In the instant case, the appellant has not submitted any 
evidence showing that the Veteran had obtained a valid 
divorce from his first wife.  Although the appellant contends 
that the Mexican divorce was valid, the Board, in its October 
1978 decision, rejected that contention by specifically 
concluding that since there was no domicile, the Mexican 
court did not have jurisdiction to grant a divorce and the 
divorce decree was, therefore, not valid.  The Board 
recognizes that a final Board decision may be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).  38 U.S.C.A. § 7111(a) (West 2002).  CUE is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  Generally, either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2008).

There is no allegation of CUE in the October 1978 Board 
decision, nor does the record raise such a claim.  In the 
absence of any specificity, the appellant has not reasonably 
raised a valid claim of CUE and there is no obligation on the 
part of the Board to adjudicate such a claim.  Fugo, supra.  

In light of the foregoing, the Board finds that the evidence 
received since the Board's October 1978 decision, either by 
itself or in the context of all the evidence, both old and 
new, does not address the pertinent matter in this case, 
which is whether the Veteran had obtained a valid divorce 
from his first wife, E.S.  The additional evidence in 
question is not new and material evidence within the meaning 
of the cited legal authority sufficient to reopen the 
appellant's claim of entitlement to recognition as the 
surviving spouse of the Veteran for DIC purposes.   


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to recognition as the surviving spouse 
of the Veteran for DIC purposes.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


